Title: To Thomas Jefferson from Thomas Nelson, 19 February 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Sir
Williamsburg Febry 19. 1781

Commodore Tilly having determined to sail with the first fair Wind, the Enemy will be left at Liberty to make use of all the Advantages which their Command of the Water gives them over us. They will probably be inclined, for some Losses they have sustained since the Arrival of the French Squadron, to wreak their Vengeance on the Parts of the State most exposed. Hampton and the adjacent Country have particular Reason to dread the Effects of their Resentment, having furnished our Allies with Pilots, and  testified the greatest Readiness to afford them every other kind of Assistance. It gives me the utmost Pain that I find myself unable to give them the Protection they merit; the Force at present under my Command amounting to not more than four hundred Effectives. The Militia from Albemarle and Fluvanna are much distressed for Want of clothing, and ought to be relieved if it can be done. By Col. Senf I wrote this Morning to Commodore Tilly, requesting that he would assist the State with Arms or any military Stores he may be able to spare from his Captures or otherwise, and engaging that the State will make him whatever Return he may think proper. I hope this Step will not be disapproved of by Government. Amongst the Enemy’s Vessels taken, 8 in Number, are the Lord Cornwallis and another Privateer. Other Prizes of greater Importance were expected.
I am, dear Sir, with the greatest Respect, Your mo: Obedt. & very hble. Servt.,

Thos Nelson jr. B.g.


Febry. 20. By Intelligence received last Night, the French Fleet had fallen below the old Fort on Point Comfort. The Prizes they have sent round to York, and I fear from our present Weakness they will not be safe there.


T.N.

